Title: General Orders, 20 May 1780
From: Washington, George
To: 



Head Quarters Morristown Saturday May 20. 1780
Parole Morocco  Countersigns Nantz, Nile.

[Officers] Of the Day Tomorrow[:] Colonel Gansevoort[,] Lieutenant Colonel Hay[,] Brigade Major Clinton’s Brigade
Colonel Biddle being about to leave Camp requests the favor of the Gentlemen officers of the Army who have any Claims for keeping their own horses in forage to bring or send their Accompts properly certified for settlement to his Office in Morristown in the course of the next Week that he may ascertain the Sums due and make Application for Money to discharge the same.
